DETAILED ACTION
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
6. The enrollee device as claimed in claim 1, wherein the
configurator processor:

	generates the security data comprising a digital signature by digitally signing
the second enrollee public key with the configurator private key,

	transfers the digital signature to a third device  to the enrollee device
for enabling secure communication between the enrollee device and the third device;

wherein the enrollee processor:

receives the digital signature,

	verifies, based on the digital signature and the configurator public key,
whether the second enrollee public key was correctly signed and,

	if the second enrollee public key was correctly signed, engages the secure
communication based on the second enrollee private key.

-----End Examiner’s Amendment-----
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s remarks filed on 03/14/2022 have been considered, therefore, see the office action below. 
Response to Amendment
Status of the instant application:
Claim[s] 1 – 20 are pending in the instant application. 
Drawings
Regarding figures: 1, and 9b, under the drawing objections, they have been withdrawn.  
Specification
Applicant’s specification amendments to the abstract has been inspected, therefore, the objection to the specification – abstract, is withdrawn. 
Claim Rejections – 35 USC § 112
Regarding claim[s] 2, 6, 12, 16, under the rejection for the indefinite claim language of: “and/or,” applicant’s claim amendments, and the examiner’s amendment herein have been considered, therefore, the rejections are withdrawn. 
Regarding claim[s] 6, 7, 8, 16, 17 under the rejection for indefinite claim language of: “if so,” applicant’s claim amendments have been considered, therefore, the rejections are withdrawn.
Regarding claim[s] 1 – 20 under the rejection for indefinite claim language of: “arranged to,” applicant’s claim amendments have been considered, therefore, the rejections are withdrawn.
Double Patenting
Regarding claim[s] 1 – 11 under the non-statutory obvious type double patenting rejection over claim[s] 1 – 11 of US PAT # 10887310, applicant’s e-terminal disclaimer was filed and approved on 03/14/2022, therefore, the rejections are withdrawn. 
Allowable Subject Matter
Claim[s] 1 – 20 are allowed.
Applicant’s remarks and amendments submitted on 03/14/2022 for application number 17/096052 have been considered and are persuasive. Therefore, the previously filed claim rejections and objections, if any, have been withdrawn above. The record is clear, therefore, no reason for allowance is necessary. Please see the non- final rejection dated 01/21/2022 in IFW. 

According to MPEP 1302.14 (I): “In most cases, the examiner’s actions and the applicant’s replies make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule. This is particularly true when applicant fully complies with 37 CFR 1.111 (b) and (c) and 37 CFR 1.133(b). Thus, where the examiner’s actions clearly point out the reasons for rejection and the applicant’s reply explicitly presents reasons why claims are patentable over the reference, the reasons for allowance are in all probability evident from the record and no statement should be necessary.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANT SHAIFER - HARRIMAN whose telephone number is (571)272-7910. The examiner can normally be reached M - F: 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on 571- 272- 3811. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANT B SHAIFER HARRIMAN/Primary Examiner, Art Unit 2434